DETAILED ACTION
Claims 1, 3–5, 7, 8, and 20 are currently pending in this Office action.  Claim 20 is withdrawn as bine directed to a non-elected invention.  Claims 2, 6, and 9–19 stand canceled.   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/24/2021, 10/12/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 1–8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the amendments correcting claim 1 or 5 as applicable.

Allowable Subject Matter
Claims 1, 3–5, 7, 8 and 20 are allowed.
Claim 1 is allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst Inventions I and II, as set forth in the Office action mailed on 03/10/2021, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Kurihara et al. (JP 2016-140702 A, machine translation; published 08/08/2016) is no longer considered prior art.  This is because applicant has perfected foreign priority to JP 2016-081807 (filed 04/15/2016 in Japan) by submitting a certified English translation of the priority document.   The following rejections are therefore withdrawn:
claims 1, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara; and
claims 2–5 as being obvious under 35 U.S.C. 103 over Kurihara.
The closest prior art references are Uekusa et al. (JP 2012-040136 A, machine translation); Elkin et al. (US 2005/0256276 A1)
The previous 35 U.S.C. 102(a)(1) rejection of claims 1, 7, and 8 over Uekusa are withdrawn in light of the amendment incorporating claim 2 into claim 1.  Uekusa Examples 5 and 6 disclose a mouth guard comprising a propylene/4-methyl-1-pentene copolymer respectively having an elastic modulus (YM) of 80 and 72.  Id. at Abstract, Table 1, ¶¶ 99–100.  The reference does not disclose or teach the specifics of previous claim 2.  Relatedly, the 35 U.S.C. 103 rejection of claim 5 over Uekusa is withdrawn because amended claim 5 incorporates previous claim 6.  Uekusa teaches that composition (X) has a Shore A hardness of 5 to 90, which can be optimized for excellent flexibility depending upon monomers in copolymer (A1) and/or, in the case of a mixture, the relative mixing ratio of components. Id. at ¶¶ 66–67.  Uekusa does not teach or suggest the specifics of previous claim 6.
The previous 103 rejection of claim 5 over Elkin is also withdrawn in light of the amendment incorporating claim 6 into claim 5.  Table 1 discloses Dental Appliance A (a mouthguard) possessing a Shore A hardness of 50 to 90 that has excellent shrinkage to teeth and longer fitting time as compared to conventional EVA- based mouthguards. Id. at ¶ 48. Dental Appliance A is made from commercial thermoplastic polyolefin elastomer Vistamaxx™, which is a propylene-ethylene copolymer.  Id. at ¶¶ 34–35, 48. Elkin does not teach or suggest the specifics of previous claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763